PER CURIAM:
John C. Curtiss appeals the district court’s order denying his motion to correct an illegal sentence under former Fed.R. Crim.P. 35(a). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Curtiss, No. 3:87-cr-00112-JAG-1 (E.D.Va. Jan. 8, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*169terials before this court and argument would not aid the decisional process.

AFFIRMED.